Citation Nr: 1042991	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Appellant's character of discharge from military 
service is a bar to VA disability compensation.

2.  Entitlement to VA disability compensation, that is, service 
connection for hepatitis C. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Appellant had military service from August 1972 to October 
1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2010, the Appellant failed to appear for a hearing 
before the Board and his request for a hearing is deemed 
withdrawn.   38 C.F.R. § 20.704. 


FINDINGS OF FACT

1.  The Appellant had other than honorable service from August 
31, 1972, to October 10, 1973, due to willful and persistent 
misconduct, and the Appellant was not insane at the time of his 
misconduct. 

2.  VA disability compensation for hepatitis C based on service 
from August 31, 1972, to October 10, 1973, is barred as a matter 
of law.


CONCLUSIONS OF LAW

1.  The Appellant's other than honorable service from August 31, 
1972, to October 10, 1973, is a bar to VA disability 
compensation.  38 U.S.C.A. §§ 101 and 5303 (West 2002); 38 C.F.R. 
§§ 3.1 and 3.12 (2010).

2.  VA disability compensation, that is, service connection for 
hepatitis C, based on service from August 31, 1972, to October 
10, 1973, is denied as a matter of law.  38  U.S.C.A. §§ 101 and 
5303 (West 2002); 38 C.F.R. §§ 3.1 and 3.12  (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

On the question of the character of discharge, the RO provided 
pre-adjudication VCAA notice by letters, dated in May and in 
August 2005.  The Appellant was notified of the evidence needed 
to demonstrate his status as a Veteran, that is, evidence of 
discharge from service under conditions other than dishonorable 
in order to establish entitlement to VA disability compensation, 
that is, service connection for a claimed disability.  The 
Appellant was provided a copy of 38 C.F.R. § 3.12 (pertaining to 
character of discharge). 



The Appellant was asked to provide a statement of the 
circumstances, leading to his discharge from service and, if the 
circumstances involved frequent and prolong unauthorized absence, 
a statement explaining the reasons for the absences.

As the facts about the character of the Appellant's discharge are 
not disputed, the law is dispositive, and the provisions of the 
VCAA, including the duty to assist, need not be further 
discussed. 

As the Appellant has not established his status as a Veteran, the 
Appellant is not legally entitled to VA disability compensation 
for hepatitis C and the duty to notify and to assist under the 
VCAA does not apply to underlying claim of service connection for 
hepatitis C.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

The service records show that the Appellant had active military 
service from August 31, 1972, to October 10, 1973. 

The Appellant was absent without leave from his unit from: 
November 14 to 16, 1972; November 20, 1972; December 15 to 16, 
1972; March 5 to May 10, 1973; May 28 to September 9, 1979, and 
he was absent without leave at the time of his discharge on 
October 10, 1973.  The Appellant received nonjudicial punishment 
for two periods of unauthorized absence (UA) in November and in 
December 1972.  Following the prolonged periods of unauthorized 
absence, beginning in March 1973 and in May 1973, the Appellant 
was place in pre-trail confinement in September 1973.  





On return to military control in September 1973, the Appellant 
underwent a mental status examination for the pending discharge 
proceedings.  The Appellant's behavior was described as normal.  
The Appellant was fully oriented, his mood was level, his 
thinking process was clear, his thought content was normal, and 
his memory was good.  The physician's impression was no 
significant mental illness and that the Appellant was mentally 
responsible, able to distinguish right from wrong, able to adhere 
to right, and had the mental capacity to understand and 
participate in the proceedings of the discharge authority.  

The Appellant was advised by legal counsel of the contemplated 
separation action and its effect and of the rights available to 
him.  Although given the opportunity to make a statement, the 
Appellant elected not to.  

Other personal data showed that the Appellant completed 10 years 
of education and on the Armed Forces Qualifying Test he was 
classified as a Category III and his aptitude scores indicated 
below average intelligence.  He was married in December 1972 and 
he had one dependent.  His commanding officer stated that the 
Appellant's first UA was to resolve problems with his future wife 
and his subsequent UAs were due to conflicts with NCOs in his 
chain of command.  The UA, beginning in late May 1973, was to see 
his wife in the hospital. 

The Appellant was subsequently administratively separated from 
service and he was in unauthorized absence status on the date of 
his discharge, October 10, 1973. 

The Appellant's DD-214 shows that the Appellant had 185 days of 
lost time, not continuous, and the character of his service was 
under conditions other than honorable. 







After service, in January 1975, the Appellant applied for state 
unemployment benefits based on his military service.  In an 
administrative decision in February 1975, VA determined that the 
Appellant's frequent periods of unauthorized absence in service, 
recounted above, constituted willful and persistent misconduct 
and concluded that the Appellant's discharge was under 
dishonorable conditions and benefits were not payable.  VA then 
notified the state agency where the Appellant had applied of 
unemployment benefits.  

In January 2005, the Appellant applied for VA disability 
compensation by filing a claim of service connection for 
hepatitis C. 

In a determination in October 2006, the RO denied the claim of 
service connection because of the character of the Appellant's 
service, that is, under conditions other than honorable due to 
willful and persistent misconduct due to frequent periods of 
unauthorized absence, from August 31, 1972, to October 10, 1973, 
which constituted a bar to VA disability compensation. 

Legal Criteria 

Compensation is not payable unless the period of service on which 
the claim was based was terminated by a discharge under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A 
discharge because of willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(4). 

A discharge from service under 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was insane 
at the time of committing the offense. 38 C.F.R. § 3.12(b). 







The definition of insanity for the purpose of VA benefits is a 
person who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or less 
prolonged deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs of 
the community in which he resides.  In determining whether an 
appellant was insane at the time he committed an offense leading 
to discharge, the determination is based on all the evidence 
procurable relating to the period involved.   38 C.F.R. § 3.354.

Analysis

The threshold question in a claim for VA disability compensation 
is the claimant's status as a "veteran."  A "veteran" means a 
person who served in the active military, service and who was 
discharged under conditions other than dishonorable.   38 C.F.R. 
§ 3.1(d).  A discharge because of willful and persistent 
misconduct is considered to have been issued under dishonorable 
conditions.  38 C.F.R. § 3.12(d)(4). 

The record shows that the Appellant had six periods of 
unauthorized absence over a period of 13 months, one period was 
for a single day and others periods lasted two months or more, 
totalling 185 days of time lost out of about 406 days of active 
duty.  

Unauthorized absence is the type of offense that interferes with 
the performance of military duties and is not a minor offense.   
Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  







As unauthorized absence is not a minor offense and as the 
Appellant established a pattern of unauthorized absences, six 
times over a 13 month period, the Board finds that the 
Appellant's misconduct was willful, that is, he knew that his 
absence was prohibited as he had received nonjudicial punishment 
for his unauthorized absences in November and in December 1972, 
and persistent as he continued his periods of unauthorized 
absence three times after he had already received nonjudicial 
punishment.  

As for the affirmative defense of insanity, there was no record 
of mental illness during service as on mental status examination 
after return to military control in September 1973 the 
physician's impression was no significant mental illness, which 
is compelling evidence that the Appellant was not suffering for a 
mental disorder during service.  And his periods of unauthorized 
absence were not a prolonged deviation from his normal behavior 
as his normal pattern of behavior was to avoid his military 
duties, which he did for almost half the time he was on active 
duty [185 days time lost out of 13 months of active duty]. 

As for the reason for the Appellant's willful and persistent 
misconduct, the Appellant did not offer any reason, when he was 
advised by counsel in service and he has not offered any reason 
now.  And while his commanding officer stated that the 
Appellant's first UA was to resolve problems with his future wife 
and his subsequent UAs were due to conflicts with NCOs in his 
chain of command, and the UA, beginning in late May 1973, was to 
see his wife in the hospital, the Appellant has not argued or 
offered any evidence in mitigation of his misconduct.  

In sum, the Board finds that the character of the Appellant's 
discharge based upon willful and persistent misconduct must be 
considered as having been under dishonorable conditions and a bar 
to VA disability compensation.





Service Connection for hepatitis C

Compensation may be awarded to a Veteran for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  

In this case, the Appellant's character of discharge under 
conditions other than honorable does not establish that the 
Appellant is legally entitled to status as a Veteran under 
38 C.F.R. § 3.1(d) and 38 U.S.C.A. § 1101 and his claim of 
service connection for hepatitis C must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where 
the law and not evidence is dispositive, a claim should be denied 
or appeal terminated because of lack of legal merit or lack of 
entitlement under the law).


ORDER

The character of the Appellant's discharge from military service 
is a bar to VA disability compensation. 

Service connection for hepatitis C is denied



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


